 21-10306-mg            Doc 27       Filed 02/23/21 Entered 02/23/21 18:01:06                        Main Document
                                                  Pg 1 of 19



     Craig A. Wolfe
     Jason R. Alderson
     T. Charlie Liu
     David K. Shim
     MORGAN, LEWIS & BOCKIUS LLP
     101 Park Avenue
     New York, NY 10178
     Telephone: (212) 309-6000
     Facsimile: (212) 309-6001
     craig.wolfe@morganlewis.com
     jason.alderson@morganlewis.com
     charlie.liu@morganlewis.com
     david.shim@morganlewis.com

     Proposed Counsel for Debtor and Debtor-in-Possession


     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

     In re:
                                                                     Chapter 11
     SOLSTICE MARKETING CONCEPTS LLC,
                                                                     Case No. 21-10306 (MG)

                           Debtor.1

          DECLARATION OF JACEN A. DINOFF IN SUPPORT OF THE DEBTOR’S
          CHAPTER 11 PETITION, FIRST DAY MOTIONS AND RELATED FILINGS

              I, Jacen A. Dinoff, hereby declare under penalty:

              1.     I am the Chief Restructuring Officer of Solstice Marketing Concepts LLC (the

 “Debtor”). On February 17, 2021 (the “Petition Date”), the Debtor filed a voluntary petition (the

 “Chapter 11 Petition”) under subchapter V of chapter 11 of title 11 of the United States Code (the

 “Bankruptcy Code”) commencing this case (the “Chapter 11 Case”) in the United States

 Bankruptcy Court for the Southern District of New York. I am also the Chief Executive Officer




 1
  The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is:
 Solstice Marketing Concepts LLC (4579).


DB1/ 118778686.5
 21-10306-mg          Doc 27     Filed 02/23/21 Entered 02/23/21 18:01:06            Main Document
                                              Pg 2 of 19



 of KCP Advisory Group (“KCP”), which has an office located at 700 Technology Park Drive,

 Suite 212, Billerica, MA 01821.

          2.       I am authorized to submit this declaration (the “Declaration”) on behalf of the

 Debtor. This Declaration is made pursuant to Rule 1007 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), and Rule 1007-2 of the Local Bankruptcy Rules for the

 Southern District of New York (the “Local Rules”) in support of the Chapter 11 Petition and each

 of the motions and applications for relief filed contemporaneously with the Chapter 11 Petition

 (collectively, “First Day Pleadings”).

          3.       Except as otherwise indicated, all statements set forth in this Declaration are based

 upon: (a) my personal knowledge; (b) information supplied to me by other members of the

 Debtor’s management or its professionals, which I believe in good faith to be reliable; (c) my

 review of relevant documents; or (d) my opinion based upon my experience and knowledge of the

 Debtor’s operations and financial condition.

          4.       I submit this Declaration to provide the Court and other parties in interest with an

 overview of the Debtor’s business and to describe the circumstances compelling the

 commencement of this Chapter 11 Case. I also submit this Declaration in support of the First Day

 Pleadings filed by the Debtor shortly after the Petition Date, by which the Debtor seeks relief

 necessary for it to operate as a going concern, maximize the value of the estate, and address the

 significant challenges presented by the ongoing COVID-19 pandemic on its retail operations.

          5.       Local Rule 1007-2 requires certain information related to the Debtor, much of

 which is set forth below, in Exhibit A, or in documents filed concurrently herewith. The balance

 of the information requested will be included in the Debtor’s Schedules and Statement of Financial

 Affairs, which Debtor expects to file within the 14 days permitted by the Bankruptcy Code. Unless



DB1/ 118778686.5                                     2
 21-10306-mg          Doc 27    Filed 02/23/21 Entered 02/23/21 18:01:06           Main Document
                                             Pg 3 of 19



 otherwise indicated, the financial information below is unaudited. The Debtor believes the

 information provided or to be provided in the Schedules and Statement of Financial Affairs

 satisfies the requirements of Local Rule 1007-2.

                                NATURE OF DEBTOR’S BUSINESS

          Debtor’s Organizational Structure

          6.       The Debtor, a Delaware limited liability company, is a brick and mortar and online

 retailer of designer, contemporary and sport sunglasses for women, men and children, operating

 under the brand name Solstice Sunglasses (www.solsticesunglasses.com).

          7.       The Debtor is currently owned and operated by Fairway, LLC as the sole manager

 (“Fairway”). Prior to July 2019, the Debtor was part of the Safilo Group, a large Italian-based

 group of affiliated companies focused on the design, manufacture, and distribution of sunglasses,

 sports eyewear, and optical frames in key markets across the globe (“Safilo”). In the North

 American market, Safilo developed a business relationship with G.S.I. Corporation (“GSI”), a

 wholesale optical frame and sunglass trader. Believing that the Debtor’s retail business was a

 logical fit for GSI’s wholesale business, an officer of GSI entered into negotiations with Safilo for

 the acquisition of the Debtor. These discussions culminated when, on or about July 1, 2019,

 Fairway (an entity affiliated with GSI) purchased all of the membership interests of the Debtor

 from Solstice Marketing Corporation, which was an intermediate holding company in the broader

 Safilo organization, including Safilo America, Inc.

          8.       The Debtor’s organizational chart is attached hereto as Exhibit B.

          The Retail Business

          9.       As of the Petition Date, the Debtor has 66 retail stores and approximately 95 full-

 time, 115 part-time employees, which ranks as one of the largest luxury sunglass retail chains in

 the United States. The Debtor’s retail footprint primarily spans the so-called “sun smile” of the

DB1/ 118778686.5                                    3
 21-10306-mg          Doc 27     Filed 02/23/21 Entered 02/23/21 18:01:06            Main Document
                                              Pg 4 of 19



 United States, with locations in Hawaii, California, Nevada, Arizona, Texas, Louisiana,

 Mississippi, Georgia, Florida, North Carolina, Virginia, Pennsylvania, New Jersey, New York,

 New Hampshire, Michigan, and Illinois. Approximately 80% of the Debtor’s sales are generated

 by stores concentrated in Hawaii, California, Texas, Florida, and New York.

          10.      The retail business is organized into three interrelated segments. The first consists

 of 38 boutique (generally full-price) stores located in premier malls or on prime street locations,

 and average 960 sq. ft. in size (per store). Prior to the pandemic, the boutique locations accounted

 for approximately 44% of overall net sales.

          11.      The second segment consists of 28 outlet stores located in a mix of high-end and

 contemporary malls, and average a little over 1,150 sq. ft in size (per store). The outlet segment

 sells a combination of marked down and full priced products, with a sizable portion of foot-traffic

 generated by tourists. Prior to the pandemic, the outlet segment, albeit with a smaller store count,

 generated approximately 54% of overall net sales.

          12.      The Debtor’s third and increasingly critical channel of business is website and

 mobile platforms. The Debtor’s online presence seeks to drive traffic to physical stores, increase

 sales, and bring overall brand awareness.         Prior to the pandemic, the ecommerce segment

 represented approximately 2% of overall net sales.

          Prepetition Capital Structure

          13.      Fairway holds all of the equity of the Debtor, which has no secured indebtedness

 held by unaffiliated third parties. The Debtor does, however, have secured debt owing to GSI,

 which as noted above, is another of the Debtor’s affiliates. Such debt arose from the Debtor’s

 purchases of inventory and other cash borrowings. GSI recorded a UCC-1 on all assets of the

 Debtor (the “GSI Loan”). As of the Petition Date, the GSI Loan is outstanding in the amount of

 $875,000.

DB1/ 118778686.5                                     4
 21-10306-mg         Doc 27     Filed 02/23/21 Entered 02/23/21 18:01:06          Main Document
                                             Pg 5 of 19



          14.      Further, as of the Petition Date, the total amount of past-due rent owed by the

 Debtor to various landlords is approximately $4,542,615, and the total amount owed to trade

 vendors and/or on account of other unsecured obligations is approximately $2,716,576, for total

 unsecured indebtedness of approximately $7.259 million. The Debtor’s assets at book value are

 approximately $11 million, but the estimated orderly liquidation value is less than $10 million.

          EVENTS LEADING TO DEBTOR’S FILING FOR CHAPTER 11 RELIEF

          15.      Many sectors of the retail industry have been buffeted in recent years with

 significant challenges, such as fundamental shifts in customer behavior, an increasingly saturated

 and highly competitive market coupled with rising operational costs, and numerous new product

 channels often offering much lower price points. Such upheaval impacted the Debtor’s business

 along with many of its competitors in the form of decreased foot traffic—the lifeblood of physical

 stores—and significant downward pressure on net sales.

          16.      To address a shifting marketplace, in the fall of 2019 and early 2020, the Debtor

 focused on key initiatives designed to increase traffic and sales that included, without limitation,

 (i) revising the Debtor’s marketing strategy; (ii) leveraging growth opportunities and expanding

 omnichannel development, such as enhancing the Debtor’s website experience, “buy online and

 pick up in store” programs, targeted communications, digital marketing, and traffic generation via

 customer database and outreach; (iii) taking steps to reconcile and close underperforming physical

 locations, coupled with re-negotiating lease costs for certain remaining locations; and (iv)

 considering new store openings in selective locations with attractive sale metrics.

          17.      The Debtor’s initiatives were barely underway when everything changed with the

 onset of the COVID-19 pandemic. For much of 2020 and now continuing into 2021, the pandemic

 has rippled across the country impacting the lives of millions of Americans and thousands of



DB1/ 118778686.5                                   5
 21-10306-mg         Doc 27    Filed 02/23/21 Entered 02/23/21 18:01:06            Main Document
                                            Pg 6 of 19



 businesses. For the Debtor business has essentially collapsed. The multiple rounds of various

 state “stay at home” orders and mandated store closures, coupled with vanishing tourist foot traffic

 and/or discretionary spending, have collectively caused the Debtor’s net sales to sharply decline

 57.7% measured on a same store year over year basis on December 31, 2020 for the twelve months

 ended.

          18.      During this same period, with retail operations at a stand-still, the Debtor

 considered stop-gap measures to buy limited time to evaluate remaining strategic alternatives.

 This included repeated efforts in 2020 to boost liquidity through possible third-party financing.

 And in the face of mounting rent obligations, the Debtor engaged with landlords to explore possible

 abatements, concessions and improved lease terms for all of its retail locations to help bridge the

 crisis. Although landlord outreach met with some success, with financing efforts coming up short

 the Debtor was nonetheless forced to stop paying rent for most store locations for approximately

 10 months in 2020. Today, most of the Debtor’s unsecured indebtedness consists of deferred or

 outstanding rent owed to various landlords, and there is little in the way of relief in sight. The

 Debtor is now simply out of time based on remaining liquidity and internal cash burn projections.

          19.      The Debtor’s decision to seek immediate relief is also due to an accelerating

 paradigm shift in the marketplace to ecommerce due to the ongoing pandemic. The Debtor is

 currently saddled with an increasing number of underperforming stores that in all probability will

 not return to pre-pandemic revenue levels in the foreseeable future (if ever). The Debtor’s targeted

 customers are rapidly shifting to online channels with the broader industry as their first and likely

 last stop, and if the Debtor is to survive it too must go where its customers are. This means renewed

 focus and investment in the Debtor’s ecommerce initiatives. But to get there the Debtor must




DB1/ 118778686.5                                  6
 21-10306-mg         Doc 27     Filed 02/23/21 Entered 02/23/21 18:01:06             Main Document
                                             Pg 7 of 19



 reconcile its existing retail footprint with the marketplace and focus only on those stores that fit in

 the Debtor’s reorganized, multi-channel structure.

          20.      I believe that timing is also dictated by two other material factors, namely the

 Debtor was able to obtain up to $6.5 million in proposed postpetition financing (“DIP Financing”)

 from Second Avenue Capital Partners LLC (“Second Avenue”), and the benefits offered by the

 Subchapter V statutory scheme. First, as to DIP Financing, the Debtor first began exploring

 various strategic alternatives that included third-party financing even before the pandemic hit with

 full force in March 2020. As the pandemic took hold, the Debtor’s efforts accelerated at a frenetic

 pace as dozens of lenders were contacted, yet sustained interest in the marketplace was extremely

 difficult to generate in the face of the Debtor’s rapidly declining sales and the overall carnage

 experienced up and down the retail sector this past year.

          21.      But beginning in and around December 2020, the Debtor entered into protracted

 discussions with Second Avenue over the terms of a financing package to fund the instant Chapter

 11 Case. As these negotiations progressed, and given that the management of the Debtor had spent

 numerous months of on and off against discussions with various other lenders and I had researched

 other non-bank finance options, it soon became abundantly clear to me and the Debtor’s other

 advisors that the Debtor would not be able to obtain postpetition financing or other financial

 accommodations from any alternative prospective lender or group of lenders on more favorable

 terms and conditions than the proposed DIP Financing package offered by Second Avenue.

 Accordingly, I firmly believe that with the DIP Facility, the Debtor is armed with sufficient

 financing to (i) to stabilize its business and preserve the value of its assets; (ii) to satisfy payroll

 obligations and other near-term working capital requirements; (iii) administer the Chapter 11 Case;




DB1/ 118778686.5                                    7
 21-10306-mg         Doc 27     Filed 02/23/21 Entered 02/23/21 18:01:06           Main Document
                                             Pg 8 of 19



 and (iv) prepare and file a Chapter 11 plan of reorganization that, if confirmed, will maximize

 distributions for the Debtor’s unsecured creditors under Subchapter V of Chapter 11.

          22.      I also believe with equal force that the Debtor is out of time if the proposed DIP

 Financing is not approved. The Debtor no longer generates sufficient revenue to maintain its

 present business, and therefore faces immediate liquidation if the present strategy coupled with

 financing is not pursued. The consequence of failure is stark: if forced to liquidate, the Debtor’s

 employees face immediate termination, all of the leases and contracts will be rejected, and the

 Debtor’s creditors will likely obtain little or if any recovery through the liquidation of existing

 inventory. The Debtor seeks to avoid this outcome as discussed herein, and the requested financing

 represents a linchpin to seeing it through.

          23.      The other essential component to the Debtor’s strategy is the Subchapter V

 program. Under the new scheme enacted on February 19, 2020, Congress increased the eligibility

 ceiling for total indebtedness held by a struggling business seeking to file for Chapter 11 under

 Subchapter V from approximately $2.725 million to $7.5 million. The new scheme is slated to

 expire on March 27, 2021. The Debtor currently qualifies for Subchapter V and all hope of

 rehabilitation hinges on its fast and efficient provisions. Further delay, however, introduces

 prohibitive risk as accumulating indebtedness may cause the Debtor to exceed the expanded debt

 ceiling, or the entire program may expire if not renewed. Regardless of the scenario, the inability

 to leverage the provisions offered by Subchapter V would most likely—standing alone—result in

 the immediate liquidation of the Debtor’s enterprise.

          24.      Based on the above and my experience, and in consultation with Debtor and its

 advisors, I concluded it was necessary for the Debtor to file for Chapter 11 and pursue a “right

 sizing” strategy armed with the requested DIP Financing that will entail critical adjustments to its



DB1/ 118778686.5                                   8
 21-10306-mg             Doc 27   Filed 02/23/21 Entered 02/23/21 18:01:06            Main Document
                                               Pg 9 of 19



 lease portfolio, and a reorganization around retail stores designed to benefit Debtor’s overall

 business position and ecommerce operations.



                                   GOALS OF THE BANKRUPTCY

          25.      The Debtor commenced this Chapter 11 Case to preserve the value of its assets and

 right size its retail footprint as a complement to its ongoing ecommerce initiatives, and in the

 process maximize the Debtor’s going concern value for the benefit of the estate and creditors.

          26.      The Debtor looks forward to working closely with the Subchapter V trustee and

 creditors to propose a Chapter 11 plan as soon as possible that will harness the value of the Debtor’s

 rebalanced operations over three to five years as required under the Bankruptcy Code.

                                       FIRST DAY PLEADINGS

          27.      Concurrent with the filing of this Declaration, the Debtor filed a number of first day

 motions seeking relief which the Debtor believes is necessary to avoid irreparable harm in the

 early days of this case; enable the Debtor to efficiently administer its estate with minimal

 disruption and loss of value during this Chapter 11 Case; and ensure the best outcome for the

 Debtor, its estate, and its creditors.

          28.      The First Day Pleadings are comprised of the following motions:

                   (i)      Debtor’s Motion for Entry of an Order (I) Authorizing Debtor to (A)
                            Maintain its Existing Insurance Policies, and (B) Pay Certain Prepetition
                            Insurance Premiums; and (II) Granting Related Relief [Dkt. No. 7].

                   (ii)     Debtor’s Motion for Entry of an Order (I) Authorizing, But Not Directing,
                            the Payment of Certain Prepetition Taxes and Fees, and (II) Granting
                            Related Relief [Dkt. No. 8].

                   (iii)    Debtor’s Motion for Entry of an Order (I) Authorizing the Debtor to Honor
                            Certain Prepetition Customer Program Obligations, and (II) Granting
                            Related Relief [Dkt. No. 9].



DB1/ 118778686.5                                     9
 21-10306-mg             Doc 27   Filed 02/23/21 Entered 02/23/21 18:01:06           Main Document
                                              Pg 10 of 19



                   (iv)     Debtor’s Motion for Entry of an Order (I) Authorizing Debtor to (A) Pay
                            Prepetition Wages, Salaries, Reimbursable Expenses, and Other Employee
                            Compensation, and (B) Honor Certain Employee Benefits and Other
                            Associated Obligations; and (II) Granting Related Relief [Dkt. No. 10].

                   (v)      Debtor’s Motion for Entry of an Order (I) Authorizing the Debtor to
                            Continue to Use Existing Cash Management System with Certain
                            Modifications, and (II) Granting Related Relief [Dkt. No. 11].

                   (vi)     Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the
                            Debtor to Pay Certain Prepetition Obligations to Critical Vendors, and (II)
                            Granting Related Relief [Dkt. No. 14].

                   (vii)    Debtor’s Motion for Entry of Interim and Final Orders to (A) Obtain
                            Postpetition Financing; and (B) Grant Related Relief.

          29.      I have reviewed and am familiar with the content of each of the First Day Pleadings.

 The First Day Pleadings seek authority to, among other things, honor employee-related wages and

 benefits obligations, ensure the continuation of the Debtors’ cash management systems, customer

 programs, and other business operations without interruption, and as discussed above at length,

 obtain necessary DIP Financing. I believe that the relief requested in the First Day Pleadings is

 necessary to provide the Debtor an opportunity to work toward a successful resolution of this

 Chapter 11 Case—with minimal disruption to the Debtor’s retail operations—that will benefit all

 of the Debtor’s stakeholders.

          30.      Several of the First Day Pleadings request authority to pay certain prepetition

 claims. I understand that Bankruptcy Rule 6003 provides, in relevant part, that the Court shall not

 consider motions to pay prepetition claims during the first 21 days following the filing of a chapter

 11 petition, “except to the extent relief is necessary to avoid immediate and irreparable harm.”

 Fed. R. Bankr. P. 6003. In light of this requirement, the Debtor has narrowly tailored its request

 for immediate authority to pay certain prepetition claims in those circumstances where the failure

 to pay such claims would cause immediate and irreparable harm to the Debtor and its estate. Other

 relief will be deferred for consideration at a later hearing.

DB1/ 118778686.5                                    10
 21-10306-mg         Doc 27     Filed 02/23/21 Entered 02/23/21 18:01:06            Main Document
                                            Pg 11 of 19



          31.      I am familiar with the content and substance of the First Day Pleadings. Based on

 my knowledge, after reasonable inquiry, I believe approval of the relief sought therein (a) is

 necessary to enable the Debtor to transition into, and operate efficiently and successfully in,

 Chapter 11 with minimal disruption or loss of productivity and value, (b) is critical to the Debtor

 achieving a successful restructuring under Subchapter V, and (c) is in the best interest of the

 Debtor’s estate and its stakeholders. I believe the relief requested therein is necessary to allow the

 Debtor to operate with minimal disruption while this Chapter 11 Case is pending and to preserve

 the value of its assets and operations for the benefit of its stakeholders in accordance with the

 Bankruptcy Code (including Subchapter V).



                              [Remainder of page intentionally left blank]




DB1/ 118778686.5                                  11
 21-10306-mg       Doc 27    Filed 02/23/21 Entered 02/23/21 18:01:06            Main Document
                                         Pg 12 of 19



          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 statements are true and correct to the best of my knowledge, information, and belief.

 Dated: February 23, 2021

                                                     /s/     Jacen A. Dinoff             ____
                                                             Jacen A. Dinoff
                                                             Chief Restructuring Officer
                                                             Solstice Marketing Concepts LLC




DB1/ 118778686.5                                12
 21-10306-mg        Doc 27    Filed 02/23/21 Entered 02/23/21 18:01:06              Main Document
                                          Pg 13 of 19



                                             EXHIBIT A

         Local Rule 1007-2(a)(1) (the nature of the debtor’s business and a concise statement of
 the circumstances leading to the debtor’s filing under chapter 11).

          Response: Contained in this Declaration.

        Local Rule 1007–2(a)(2) (if the case originally was commenced under chapter 7 or
 chapter 13, the name and address of any trustee appointed in the case and, in a case originally
 commenced under chapter 7, the names and addresses of the members of any creditors’
 committee).

          Response: Not applicable.

         Local Rule 1007–2(a)(3) (the names and addresses of the members of, and attorneys for,
 any committee organized prior to the order for relief in the chapter 11 case, and a brief description
 of the circumstances surrounding the formation of the committee and the date of its formation):

          Response: Not applicable.

         Local Rule 1007–2(a)(4) (the following information with respect to each of the holders of
 the twenty (20) largest unsecured claims, excluding insiders: the name, the address (including the
 number, street, apartment or suite number, and zip code, if not included in the post office address),
 the telephone number, e-mail address, the name(s) of person(s) familiar with the debtor’s account,
 the amount of the claim, and an indication of whether the claim is contingent, unliquidated,
 disputed or partially secured).

          Response: Contained in the Chapter 11 Petition.

          Local Rule 1007–2(a)(5) (the following information with respect to each of the holders of
 the five (5) largest secured claims: the name, the address (including the number, street, apartment
 or suite number, and zip code, if not included in the post office address), the amount of the claim,
 a brief description and an estimate of the value of the collateral securing the claim, and whether
 the claim or lien is disputed).

         Response: G.S.I. Corp., 40 Bayview Avenue, Inwood, New York 11906. The balance of
 the GSI Loan is $875,000, and the collateral securing the loan is all-assets of the Debtor. The
 Debtor’s collateral value (at book value) is an estimated $11 million. Orderly liquidation value is
 less than $10 million. The GSI claim and liens are undisputed, but remain subject to review.

          Local Rule 1007–2(a)(6) (summary of the debtor’s assets and liabilities):

        Response: A summary of the Debtor’s assets and liabilities is contained within this
 Declaration.

         Local Rule 1007–2(a)(7) (the number and classes of shares of stock, debentures or other
 securities of the debtor that are publicly held, and the number of holders thereof, listing separately
 those held by each of the debtor’s officers and directors and the amounts so held).


DB1/ 118778686.5
 21-10306-mg         Doc 27    Filed 02/23/21 Entered 02/23/21 18:01:06                Main Document
                                           Pg 14 of 19



          Response: Addressed in the body of this Declaration.

         Local Rule 1007–2(a)(8) (a list of all of the debtor’s property in the possession or custody
 of any custodian, public officer, mortgagee, pledgee, assignee of rents or secured creditor, or
 agent for any such entity, giving the name, address, and telephone number of each such entity and
 the court in which any proceeding relating thereto is pending).

        Response: As of the filing of this Declaration, the Debtor believes the only property it has
 in the possession or custody of others is comprised of security deposits with certain utilities,
 landlords and service providers as set forth in the following list. An accurate list of Debtor’s
 property in possession of others as of the Petition Date is being prepared and, to the extent
 applicable, will be filed with Debtor’s Schedules and Statement of Financial Affairs.

  Category                           Vendor                              Security Deposit
  Utility Deposit                    Florida Power (S/B Progress Energy)          1,000.00
  Utility Deposit                    Florida Power                                 415.00
  Utility Deposit                    CON EDISON                                    590.00
  Utility Deposit                    Progress Energy                               285.12
  Utility Deposit                    Entergy                                       900.00
  Utility Deposit                    Entergy                                       437.00
  Utility Deposit                    CITY OF PALO ALTO UTILITIES                  1,000.00
  Utility Deposit                    Orlando Utilities Comm                        450.00
                                     SOUTH WALTON UTILITY CO
  Utility Deposit                    INC                                           125.00
  Utility Deposit                    GULF POWER                                    750.00
  Utility Deposit                    NV ENERGY                                     549.00
  Utility Deposit                    CON EDISON                                    865.00
  Utility Deposit                    Duke Energy                                   320.00
  Lease Security Deposit             I&G Direct Real Estate                       7,758.33
  Lease Security Deposit             Waller Realty                               46,000.00
  Lease Security Deposit             Waller Realty                               74,834.00
  Lease Security Deposit             Westfield Concession Mngt                   25,000.00
  Lease Security Deposit             801 Washington LLC                          34,132.00
  Lease Security Deposit             500 Fifth Avenue                            37,578.57
  Music Provider for Stores          DMX Music Service Agreement                  4,500.00
  Retainer-Landlord Negotiation      Retail Consulting Service                   50,000.00
  For all Nevada Stores              Nevada Business Lic Fee                     10,520.31
                                                                         Total: $298,009.33

        Local Rule 1007–2(a)(9) (a list of the premises owned, leased or held under other
 arrangement from which the debtor operates its business).

          Response: The Debtor leases non-residential real property at the following locations:

Store #   Property                                                 Address
1017      Paseo Nuevo             713 Paseo Nuevo                      Santa Barbara     CA   93101
1005      Glendale Galleria       2157 Glendale Galleria, Suite CU04   Glendale          CA   91210


DB1/ 118778686.5                                    2
 21-10306-mg          Doc 27       Filed 02/23/21 Entered 02/23/21 18:01:06                  Main Document
                                               Pg 15 of 19


1047      Baybrook Mall               1354 Baybrook Mall                    Friendswood        TX   77546
1066      The Mall of Louisiana       6401 Bluebonnet Blvd., Space 1044     Baton Rouge        LA   70836
1095      Staten Island Mall          2655 Richmond Ave., Space 2334        Staten Island      NY   10314
1035      The Shops at Columbus       10 Columbus Circle, Space 306         New York           NY   10019
          Circle
1092      Miracle Mile Shops          3663 Las Vegas Blvd. South, Suite     Las Vegas          NV   89109
                                      495
1082      The Galleria at Ft.         2482 E. Sunrise Blvd.                 Fort Lauderdale    FL   33304
          Lauderdale
2634      Outlets of Maui             900 Front Street, H-3                 Lahaina            HI   96761
1006      Tysons Corner Center        1961 Chain Bridge Road, Space         McLean             VA   22102
                                      G17L
1014      The Village at Corte        1732 Redwood Highway                  Corte Madera       CA   94925
          Madera
1134      Kierland Commons            15034 North Scottsdale Road, Suite    Scottsdale         AZ   85254
                                      105
1138      Santa Monica Place          395 Santa Monica Place, Suite 205W    Santa Monica       CA   90401
1139      Queens Center               90-15 Queens Boulevard, Space 5040    Elmhurst           NY   11373
1145       Broadway Plaza             1275 Broadway Plaza Space #1032       Walnut Creek       CA   94596
2619      Fashion Outlets of          1864 Military Road, Space 35          Niagara Falls      NY   14304
          Niagara Falls
2628      Fashion Outlets of          5220 Fashion Outlets Way, Suite       Rosemont           IL   60018
          Chicago                     1230
1074      The Shops at Canal Place    333 Canal Street, Suite 218           New Orleans        LA   70130
2602      San Marcos Premium          3939 Interstate Hwy 35S, Suite 1025   San Marcos         TX   78666
          Outlets
2603      Gilroy Premium Outlets      681 Leavesley Rd., Suite 130          Gilroy             CA   95020
2604      Woodbury Common             431 Dune Road                         Central Valley     NY   10917
2605      Las Vegas Premium           785 South Grand Central Pkwy Suite    Las Vegas          NV   89106
          Outlets                     2109
2606      Houston Premium Outlets     29300 Hempstead Road Suite 404        Cypress            TX   77433
2608      Jersey Shore Premium        1 Premium Outlet Blvd., Suite 739     Tinton Falls       NJ   7753
          Outlets
2611      Philadelphia Premium        18 Lightcap Road, Suite 1247          Pottstown          PA   19464
          Outlets
2616      Camarillo Premium           630 Ventura Blvd., Suite 1219         Camarillo          CA   93010
          Outlets
2617      Carlsbad Premium Outlets    5600 Paseo Del Norte, Suite A135      Carlsbad           CA   92008
2620      Vacaville Premium           340 Nut Tree Road                     Vacaville          CA   95687
          Outlets
2621      Waikele Premium Outlets     94-790 Lumiaina Street, Suite 302     Waipahu            HI   96797
2623      Desert Hills Premium        48400 Seminole Drive, Space 320       Cabazon            CA   92230
          Outlets
2626      San Francisco Premium       2774 Livermore Outlets Drive          Livermore          CA   94551
          Outlets
2627      Merrimack Premium           80 Premium Outlets Blvd., Suite 687   Merrimack          NH   3054
          Outlets
2630      Silver Sands Premium        10562 Emerald Coast Pkwy W. Suite     Destin             FL   32550
          Outlet                      115



DB1/ 118778686.5                                        3
 21-10306-mg          Doc 27         Filed 02/23/21 Entered 02/23/21 18:01:06                  Main Document
                                                 Pg 16 of 19


1001      The Florida Mall              8001 South Orange Blossom Trail         Orlando           FL   32809
                                        #132
1002      South Park Mall               4400 Sharon Road #E14                   Charlotte         NC   28211
1010      Roosevelt Field Mall          630 Old Country Road, 1084B             Garden City       NY   11530
1015      Town Center at Boca           6000 Glades Road #1045B                 Boca Raton        FL   33431
          Raton
1029      The Westchester Mall          125 Westchester Avenue, Space #         White Plains      NY   10601
                                        3070
1032      Houston Galleria              5135 West Alabama, Suite 7220           Houston           TX   77056
1038      King of Prussia Mall          160 North Gulph Road, Space # 1395      King of Prussia   PA   19406
1042      St. John's Town Center        4712 River City Drive, Suite 119        Jacksonville      FL   32246
1058      Barton Creek Square           2901 S. Capital of Texas Hwy, #E-6C     Austin            TX   78746
1061      Lenox Square Mall             3393 Peachtree RD NE, Space 4038        Atlanta           GA   30326
1129      Palo Alto                     180 El Camino Real Suite #1150          Palo Alto         CA   94304
1140      Fashion Valley Mall           7007 Friars Road Space #781             San Diego         CA   92108
2609      Orlando Premium Outlets       4953 International Drive, Suite 1A 17   Orlando           FL   32819
2610      Rio Grande Valley             5001 East Expressway 83, Suite 824      Mercedes          TX   78570
2618      Sawgrass Mills Outlet         12801 W. Sunrise Blvd., Space 442       Sunrise           FL   33323
2624      Great Mall at Milpitas        516 Great Mall Drive                    Milpitas          CA   95035
2625      Sawgrass Mills Outlet II      12801 W. Sunrise Blvd., Space 5040      Sunrise           FL   33323
1012      South Beach                   805 Lincoln Road                        Miami Beach       FL   33139
1075      Lakeside Galleria             3301 Veterans Memorial Blvd., Space     Metairie          LA   70002
                                        71
1106      Renaissance at Colony         1000 Highland Colony Parkway Suite      Ridgeland         MS   39157
          Park                          7003
1043      Palisades Center              1432 Palisades Center Drive, Space      West Nyack        NY   10994
                                        B102
1011      The Mall at Short Hills       1200 Morris Turnpike, #C242             Short Hills       NJ   7078
1026      Twelve Oaks Mall              27322 Novi Road, Space # C-154A         Novi              MI   48377
1031      Beverly Center                8522 Beverly Boulevard, Suite 786       Los Angeles       CA   90048
1142      University Town Center        140 University Town Center Dr.          Sarasota          FL   34243
                                        Suite #178
2631      Dolphin Mall                  11401 N.W. 12th Street Suite 174        Miami             FL   33172
2633      Great Lakes Crossing          4716 Baldwin Road, Space #210A          Auburn Hills      MI   48326
1096      Aventura Mall                 19575 Biscayne Blvd., Suite 1361        Aventura          FL   33180
1141       500 Fifth Avenue             500 Fifth Ave. 126, Storage Space 9     New York          NY   10010
1076      SoHo                          107 Spring Street                       New York          NY   10012
1039      Santa Anita Shopping          400 South Baldwin Ave, Suite 702-L      Arcadia           CA   91007
          Mall
1091      JFK                           BLDG 56A, Space B5, Concourse B         Jamaica           NY   11430
1144       World Trade Center           185 Greenwich Street LL5140             New York          NY   10007
          Corporate Headquarters        665 5th Avenue                          New York          NY   10022




DB1/ 118778686.5                                            4
 21-10306-mg          Doc 27    Filed 02/23/21 Entered 02/23/21 18:01:06             Main Document
                                            Pg 17 of 19



         Local Rule 1007–2(a)(10) (the location of the debtor’s substantial assets, the location of
 its books and records, and the nature, location and value of any assets held by the debtor outside
 the territorial limits of the United States).

         Response: Debtor’s substantial assets—its inventory—are located in each of the leased
 retail locations, extra storage areas at each leased retail location, and a third party logistics
 warehouse at GSI. Debtor’s books and records are maintained at its corporate headquarters at 665
 5th Avenue, 8th floor, New York, NY 10022

         Local Rule 1007-2(a)(11) (the nature and present status of each action or proceeding,
 pending or threatened, against the debtor or its property where a judgment against the debtor or
 a seizure of its property may be imminent).

          Response: There are no imminent judgements or seizure of property. There is one ADA
 compliance claim that is related to two prior claims that have been settled, and two landlord claims
 that are in the process of being resolved. The Debtor does not expect that any of these claims will
 result in an imminent judgement or seizure of property.

         Local Rule 1007–2(a)(12) (the names of the individuals who comprise the debtor’s
 existing senior management, their tenure with the debtor, and a brief summary of their relevant
 responsibilities and experience).

          Response:

                  Mikey Rosenberg, CEO: Mr. Rosenberg started with the Debtor on July 1, 2019.
                   Mr. Rosenberg has twenty years of wholesale experience with luxury brands and
                   sales to major chains, and direct relationships with major brands, manufacturers,
                   and wholesalers. Mr. Rosenberg is responsible for all day to day operations,
                   purchasing, and company strategy.

                  Claudio Luca Dotta, COO: Mr. Dotta started with the Debtor on July 1, 2019. Mr.
                   Dotta has over twenty years of experience with his family’s optical business, with
                   extensive distribution experience in the European market and direct relationships
                   with all product vendors headquartered in Italy. Mr. Dotta, as COO, is responsible
                   for cash planning and maintaining bank relationships as well as oversight of the
                   financial department. Mr. Dotta is also responsible for negotiations with product
                   vendors and overall business planning and strategy.

          Local Rule 1007–2(b)(1) (the estimated amount of the weekly payroll to employees
 (exclusive of officers, directors, stockholders and partners) for the thirty (30) day period following
 the filing of the chapter 11 petition).

         Response: The estimated gross weekly payroll amount, exclusive of officers and directors,
 for the 30 day period following the filing is approximately $123,554.

          Local Rule 1007–2(b)(2)(A) (the amount paid and proposed to be paid for services for the
 thirty (30) day period following the filing of the chapter 11 petition, if the debtor is a corporation,
 to officers, stockholders, and directors).

DB1/ 118778686.5                                   5
 21-10306-mg       Doc 27     Filed 02/23/21 Entered 02/23/21 18:01:06           Main Document
                                          Pg 18 of 19



         Response: The aggregate monthly payroll for Mr. Rosenberg (CEO) and Mr. Dotta (COO)
 is approximately $5,000.

         Local Rule 1007–2(b)(3) (a schedule, for the thirty (30) day period following the filing of
 the chapter 11 petition, of estimated cash receipts and disbursements, net cash gain or loss,
 obligations and receivables expected to accrue but remain unpaid, other than professional fees,
 and any other information relevant to an understanding of the foregoing):

          Response: To be provided.




DB1/ 118778686.5                                 6
 21-10306-mg          Doc 27      Filed 02/23/21 Entered 02/23/21 18:01:06                 Main Document
                                              Pg 19 of 19



                                                    EXHIBIT B

                              CORPORATE ORGANIZATION CHART
                               SOLSTICE MARKETING CONCEPTS LLC


                   CORETTE LLC                                                  G.S.I. CORP.

         a Delaware limited liability company.                              a New York corporation.

     Members: (1) Claudio Luca Dotta (50%); and             Shareholders: (1) Gabriella Rosenberg (55%); (2) Michael
             Nathan Rosenberg (50%).                         Rosenberg (15%); (3) David Rosenberg (15%); and (4)
                                                                            Naomi Rosenberg (15%).
     Purpose: Holds 100% of the equity in Fairway
              LLC and no other entities.                     President/Chief Executive Officer: Nathan Rosenberg.

                                                              Purpose: Wholesale optical frame and sunglass trader.

                                                             Secured Creditor of Solstice Marketing Concepts LLC.
                   FAIRWAY LLC
          a Nevada limited liability company.

       Sole Members and Manager: Corette LLC
                      (100%).

     Purpose: Holds 100% of the equity in Solstice
     Marketing Concepts LLC and no other entities.



                      DEBTOR:

           SOLSTICE MARKETING
              CONCEPTS LLC
          a Delaware limited liability company.

       Sole Member and Manager: Fairway LLC
                      (100%).

       Chief Restructuring Officer: Jacen Dinoff.

      Chief Executive Officer: Michael Rosenberg.

    Purpose: Brick and mortar and online sunglasses
                       retailer.




DB1/ 118778686.5                                        7
